DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 12/04/2019, 12/06/2019, and 08/05/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 2-5 and 9-17 are objected to because of the following informality: “A device” should likely read “The device”. Appropriate correction is required.
Claims 7-8 are objected to because of the following informality: “A method” should likely read “The method”. Appropriate correction is required.
Claims 4 and 10-12 are objected to because of the following informality: “a virtual model of the second limb” should likely read “the virtual second limb” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.
Claim 6 is objected to because of the following informality: “displaying display the virtual second limb” should likely read “displaying
Claims 7 and 8 are objected to because of the following informality: “three-dimensional interaction element” should likely read “three-dimensional interaction object”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
detection unit;
first generator;
second generator;
collision detection unit; 
control unit; and 
gesture recognition unit
recited in claims 1-6 and 8-17.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “displaying a second limb” in line 4 and “generating a virtual second limb” in line 7. It is unclear if the “second limb” and “virtual second limb” are intended to be the same second limb displayed via the display device to the user. Accordingly, it is unclear whether the invention as recited in claim 1 is capable, for example, for use by users with only one limb, or rather, requires a second limb of the user that is not just virtually generated and displayed. Claims 2-17 are rejected by virtue of their dependencies on claim 1.
Claim 2 recites the limitation "the second limb of the user" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claims 9-11, 13, and 16-17 are rejected by virtue of their dependencies on claim 2.
Claim 6 is rejected for indefiniteness because it is unclear whether the claim is meant to be an independent or dependent claim. A new statutory class is introduced, yet the claim depends on independent claim 1. Claims 7-8 are rejected by virtue of their dependencies on claim 6.
Claims 7 and 8 are further rejected for indefiniteness for the recitation “the first or second limb”. It is unclear if “second limb” is meant to indicate the virtual second limb as recited in claims 1 and 6, or rather, a second limb of the user. 
In the interest of compact prosecution, Examiner notes that, provided Applicant intends for the “second limb” to be interpreted as “the…second limb of the user”, the rejection under 35 U.S.C. 112(b) would be maintained for a lack of antecedent basis in the claims for the term “the second limb of the user”, similar to the rejection of claim 2 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kelsey et al. (hereinafter “Kelsey”) (U.S. Pub. 2014/0359540 A1) in view of Ortiz Catalan (U.S. Pub. 2017/0025026 A1) and in further view of Hilliges et al. (hereinafter “Hilliges”) (U.S. Pub. 2012/0113223 A1).
Regarding claim 1, Kelsey discloses a device comprising: a detection unit detecting a position and orientation of a first limb of a user ([0026]; [0031]; [0040], where sensors include position sensors and orientation sensors, among others; Fig. 8; [0039]; [0041], where limb movement is captured by the sensors which may be wearable on a user’s finger, wrist, arm, ankle, leg, waist, or torso, or equipped in the AR glasses 204 to provide measurements and images/video from the user’s viewpoint); and
a display device (Fig. 2, #204, 224; [0033]; [0038]; [0044]); wherein the display device is of stereoscopic design and has a reference plane as a reference system in common with the detection unit (Fig. 2, #204, 224; [0038-0041], where the display device may be AR glasses worn by the user which may be equipped with the sensors).
While Kelsey does not expressly disclose displaying a second limb via the display device, nor a first generator generating a virtual second limb mirrored about the reference plane with respect to the position and orientation of the first limb, Ortiz Catalan teaches those limitations. Specifically, Ortiz Catalan teaches a display arranged to provide a virtual limb performing actions controlled by the user, wherein the virtual limb is superimposed onto a predetermined portion of the patient’s body in a visual feedback being displayed on the display ([0003]; [0041-0042]; Fig. 2, where a virtual limb is superimposed on a predetermined portion of the user’s body, and further, discussing the use of virtual reality to improve methods of mirror therapy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping a representation of a second limb as taught by Ortiz Catalan into the invention of Kelsey in order to allow a user, which may include an amputee, to visually experience motor execution in said second limb (Ortiz Catalan, [0002]).
Moreover, Kelsey does not expressly disclose a second generator generating a three-dimensional interaction object displayed at a predetermined position and orientation with respect to the reference plane via the stereoscopic display device, nor a collision detection unit for outputting a signal upon detection of a collision between the virtual second limb and the virtual three-dimensional interaction object. However, Hilliges teaches using a computing device 110, or processor within the computing device 110, for displaying a virtual object at a predetermined position and orientation (Fig. 1; #104, 112; [0032]; [0052]), as well as indicating when a virtual object and a virtual representation of a user’s hand interact/collide by moving the displayed virtual object as a result of the interaction and/or providing haptic feedback ([0030]; [0032]; [0041]; [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional simulations than those disclosed in Kelsey (i.e., [0092-0093], where a simulation reflecting operation of an aircraft or one or more of its components is described), such as the three-dimensional object simulation taught by Hilliges, to allow for a variety of simulations that may accomplish different purposes, such as pilot training, rehabilitation, and/or gaming. 

Regarding claim 2, Kelsey does not disclose utilizing sensor information to change the position and orientation of the virtual second limb. However, Ortiz Catalan discloses wherein sensors detect an electromyogram of muscle groups of the second limb of the user (Figs. 1 & 2, #110, 210; [0040], where electrodes acquire electric signals generated from a portion of the user’s body corresponding to an intent to move the affected limb), 
and said sensors are connected via a control unit to the first generator and change the position and orientation of the virtual second limb as a function of detected action potentials (Figs. 1 & 2, #108, 208; [0071-0072], where a control unit is connected to a plurality of electrodes and a display; [0040-0041], where pattern recognition of the electric signals is performed by the control unit and a corresponding action is performed via the intended motions and displayed via the display).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize EMG sensors, as also disclosed in Kelsey ([0040], where electromyography sensors may be used to detect muscle-activity of the limbs of the user when performing an action), to map a representation of motion of a second limb based on electric signals generated in response to an intent to move the second (affected) limb, as taught by Ortiz Catalan, in order to allow a user, which may include an amputee, to visually experience motor execution in said affected limb (Ortiz Catalan, [0002]).

Regarding claim 3, Kelsey does not disclose a collision detection unit as discussed above. However, Hilliges teaches a collision detection unit (Fig. 1, #110; [0037-0038], computing device, or processor within the computing device) that changes the position and orientation of the virtual second limb as a function of detected collisions and is connected to the first generator ([0037-0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional simulations than those disclosed in Kelsey (i.e., [0092-0093], where a simulation reflecting operation of an aircraft or one or more of its components is described), such as the three-dimensional object simulation taught by Hilliges, to allow for a variety of simulations that may accomplish different purposes, such as pilot training, rehabilitation, and/or gaming.

Regarding claim 4, Kelsey discloses wherein the detection unit comprises a depth sensor ([0031], where the sensors include image sensors such as a depth-aware or range camera and/or stereo camera; Fig. 2, [0042], where the AR glasses 204 may be equipped with the 3D scanner 206 and camera(s) 208) to which the first generator generating a virtual model is connected (Fig. 2, where the AR glasses are connected to the computer system, and wherein the computer system may comprise an electronic device such as a smartphone, tablet computer, and the like and may be coupled to the wearable AR eyeglasses). While the computing system of Kelsey does not expressly disclose generating a virtual second limb at a position and orientation of the first limb mirrored about the reference plane, Ortiz Catalan teaches those limitations ([0003]; [0041-0042]; Fig. 2, where a virtual limb is superimposed on a predetermined portion of the user’s body, and discussing the use of virtual reality to improve methods of mirror therapy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a virtual representation of the user via the display of Kelsey to allow a user, which may include an amputee, to visually experience motor execution in an affected limb (Ortiz Catalan, [0002]) and/or for known treatment purposes, such as to treat phantom limb pain using mirror therapy in combination with virtual or augmented reality, as taught by Ortiz Catalan ([0003]).

Regarding claim 5, Kelsey discloses wherein the first generator has an interaction element memory (Figs. 3 & 5; [0053]; [0056], where persistence store 504 contains information models used to process characteristic information) and is connected to a gesture recognition unit (Figs. 3 & 5; [0053]; [0055], where an analysis system coupled to a front-end system comprises a number of recognizers 502, including a gesture recognizer; [0040]; [0053], where sensors capture gestures of the user, such as a stop gesture). Further, Kelsey discloses performing one or more operations based on characteristic information, such as the processed sensed input (the gestures) ([0005]). However, Kelsey does not expressly disclose the gesture recognition unit selecting one of a plurality of interaction elements from the interaction element memory as a function of a gesture when recognized. Yet, Hilliges teaches this limitation. 
Specifically, Hilliges teaches a library of predefined poses stored by the computing device 110, wherein each predefined pose corresponds to a gesture ([0054]). Further, Hilliges teaches a gesture recognition device (the computing device) selecting one of a plurality of interaction elements from the interaction element memory as a function of the gesture when recognized (Figs. 7 & 8; [0016]; [0056]; [0059], where, for example, if the user makes a pinch gesture by bringing together the thumb and forefinger, the gesture can be detected by the computing device 110 to trigger an extrusion, thereby extruding a virtual item 702 from a virtual object 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gesture recognizer of Kelsey to influence the appearance and/or movement of objects on the display, as taught by Hilliges, to simulate the interaction between the three-dimensional object and the user for display to the user for treatment, training, and/or gaming purposes.

Regarding claim 6, Kelsey discloses a method ([0007]; [0026]) comprising detecting the position and orientation of the first limb of the user relative to the reference plane corresponding to a sagittal plane of the user ([0026]; [0031]; [0040], where sensors include position sensors and orientation sensors, among others; Fig. 8; [0039]; [0041], where limb movement is captured by the sensors which may be wearable on a user’s finger, wrist, arm, ankle, leg, waist, or torso, or equipped in the AR glasses 204 to provide measurements and images/video from the user’s viewpoint); and
feeding the position and orientation of the first limb to the first generator (Figs. 1 & 2, #102, 202; [0068], where a front-end system 102 (or computer system 202 implementing the front-end system) receives and processes the sensed input).
Kelsey does not disclose generating with the first generator the virtual second limb mirrored with respect to the position and orientation of the first limb about the reference plane; nor displaying the virtual second limb via a stereoscopic display device. However, Ortiz Catalan teaches those limitations. Specifically, Ortiz Catalan teaches a display arranged to provide a virtual limb performing actions controlled by the user, wherein the virtual limb is superimposed onto a predetermined portion of the patient’s body in a visual feedback being displayed on the display ([0003]; [0041-0042]; Fig. 2, where a virtual limb is superimposed on a predetermined portion of the user’s body, and further, discussing the use of virtual reality to improve methods of mirror therapy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mapping a representation of a second limb as taught by Ortiz Catalan into the invention of Kelsey in order to allow a user, which may include an amputee, to visually experience motor execution in said second limb (Ortiz Catalan, [0002]).
Moreover, Kelsey does not disclose generating with the second generator the three-dimensional interaction object at a predetermined position and orientation relative to the reference plan; nor outputting from the collision detection unit a signal upon detection of a collision between the virtual second limb and he virtual three-dimensional interaction object. However, Hilliges teaches using a computing device 110, or processor within the computing device 110, for displaying a virtual object at a predetermined position and orientation (Fig. 1; #104, 112; [0032]; [0052]), as well as signaling when a virtual object and a virtual representation of a user’s hand interact/collide by moving the displayed virtual object as a result of the interaction and/or providing haptic feedback ([0030]; [0032]; [0041]; [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional simulations than those disclosed in Kelsey (i.e., [0092-0093], where a simulation reflecting operation of an aircraft or one or more of its components is described), such as the three-dimensional object simulation taught by Hilliges, to allow for a variety of simulations that may accomplish different purposes, such as pilot training, rehabilitation, and/or gaming.

Regarding claim 7, Kelsey does not disclose wherein the second generator generates the three-dimensional interaction element only if the first or second limb falls below a predetermined minimum distance to the reference plane. However, Hilliges teaches generating the three-dimensional interaction element based on the gestures/sensed input of the user (Figs. 7 & 8; [0016]; [0056]; [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to influence the appearance and/or movement of objects on the display, as taught by Hilliges, to depict an interaction between the device/generated three-dimensional objects and the user for display to the user for treatment, training, and/or gaming purposes. 

Regarding claim 8, Kelsey discloses wherein a gesture recognition unit recognizes a gesture performed with the first or second limb (Figs. 3 & 5; [0053]; [0055], where an analysis system coupled to the front-end system comprises a number of recognizers 502, including a gesture recognizer; [0040]; [0053], where sensors capture gestures of the user, such as a stop gesture). However, Kelsey does not disclose wherein the second generator selects said three-dimensional interaction element from an interaction element memory as a function of the recognized gesture. Yet, Hilliges teaches a gesture recognition device (the computing device) selecting one of a plurality of interaction elements from the interaction element memory as a function of the gesture when recognized (Figs. 7 & 8; [0016]; [0056]; [0059], where, for example, if the user makes a pinch gesture by bringing together the thumb and forefinger, the gesture can be detected by the computing device 110 to trigger an extrusion, thereby extruding a virtual item 702 from a virtual object 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gesture recognizer of Kelsey to influence the appearance and/or movement of objects on the display, as taught by Hilliges, to simulate the interaction between the three-dimensional object and the user for display to the user for treatment, training, and/or gaming purposes.

Regarding claim 9, Kelsey, Ortiz Catalan, and Hilliges teach all claim limitations of claim 2 as discussed above. While Kelsey does not disclose a collision detection unit, Hilliges teaches that limitation. Hilliges teaches a collision detection unit (Fig. 1, #110; [0037-0038], computing device, or processor within the computing device) that changes the position and orientation of the virtual second limb as a function of detected collisions and is connected to the first generator ([0037-0038]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include additional simulations than those disclosed in Kelsey (i.e., [0092-0093], where a simulation reflecting operation of an aircraft or one or more of its components is described), such as the three-dimensional object simulation taught by Hilliges, to allow for a variety of simulations that may accomplish different purposes, such as pilot training, rehabilitation, and/or gaming.

Regarding claim 10, Kelsey, Ortiz Catalan, and Hilliges teach all claim limitations of claim 9 as discussed above. Further Kelsey discloses wherein the detection unit comprises a depth sensor ([0031], where the sensors include image sensors such as a depth-aware or range camera and/or stereo camera; Fig. 2, [0042], where the AR glasses 204 may be equipped with the 3D scanner 206 and camera(s) 208) to which the first generator generating a virtual model is connected (Fig. 2, where the AR glasses are connected to the computer system, where the computer system may comprise an electronic device such as a smartphone, tablet computer, and the like and may be coupled to the wearable AR eyeglasses). While the computing system of Kelsey does not expressly disclose generating a virtual second limb at a position and orientation of the first limb mirrored about the reference plane, Ortiz Catalan teaches those limitations ([0003]; [0041-0042]; Fig. 2, where a virtual limb is superimposed on a predetermined portion of the user’s body, and further, discussing the use of virtual reality to improve methods of mirror therapy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display a virtual representation of the user via the display of Kelsey to allow a user, which may include an amputee, to visually experience motor execution in an affected limb (Ortiz Catalan, [0002]) and/or for known treatment purposes, such as to treat phantom limb pain using mirror therapy in combination with virtual or augmented reality, as taught by Ortiz Catalan ([0003]).
Regarding claims 11-12, Kelsey, Ortiz Catalan, and Hilliges teach all claim limitations of claims 2-3 as discussed above. Accordingly, claims 11-12 are rejected for the same reasoning as previously presented above with respect to claim 10.

Regarding claim 13, Kelsey, Ortiz Catalan, and Hilliges teach all claim limitations of claim 2 as discussed above. Further, Kelsey discloses wherein the first generator has an interaction element memory (Figs. 3 & 5; [0053]; [0056], where persistence store 504 contains information models used to process characteristic information) and is connected to a gesture recognition unit (Figs. 3 & 5; [0053]; [0055], where an analysis system coupled to the front-end system comprises a number of recognizers 502, including a gesture recognizer; [0040]; [0053], where sensors capture gestures of the user, such as a stop gesture). Further, Kelsey discloses performing one or more operations based on characteristic information, such as the processed sensed input (the gestures) ([0047]). However, Kelsey does not expressly disclose the gesture recognition unit selecting one of a plurality of interaction elements from the interaction element memory as a function of a gesture when recognized. Yet, Hilliges teaches this limitation. 
Specifically, Hilliges teaches a library of predefined poses stored by the computing device 110, wherein each predefined pose corresponds to a gesture ([0054]). Further, Hilliges teaches a gesture recognition device (the computing device) selecting one of a plurality of interaction elements from the interaction element memory as a function of the gesture when recognized (Figs. 7 & 8; [0016]; [0056]; [0059], where, for example, if the user makes a pinch gesture by bringing together the thumb and forefinger, the gesture can be detected by the computing device 110 to trigger an extrusion, thereby extruding a virtual item 702 from a virtual object 700).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the gesture recognizer of Kelsey to influence the appearance and/or movement of objects on the display, as taught by Hilliges, to simulate the interaction between the three-dimensional object and the user for display to the user for treatment, training, and/or gaming purposes.
Regarding claims 14-17, Kelsey, Ortiz Catalan, and Hilliges teach all claim limitations of claims 3-4 and 9-10 as discussed above. Accordingly claims 14-17 are rejected for the same reasoning as previously presented above with respect to claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715